Citation Nr: 1747356	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-18 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for loss of vision in the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

In August 2012, the Board remanded the instant matter.


FINDING OF FACT

Loss of vision in the right eye is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation.


CONCLUSION OF LAW

The criteria for service connection for loss of vision in the right eye, claimed as due to exposure to radiation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the instant case, VA's duty to notify was satisfied by a May 2008 letter, sent prior to the issuance of the August 2008 rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and identified post-service VA and private treatment records have been obtained and considered.

In connection with the issue on appeal, VA obtained etiology opinions, to include an addendum opinion, in June 2016, July 2016, May 2017 and June 2017.  These opinions are adequate to decide the issue of entitlement to service connection and considered all of the pertinent evidence of record.  Additionally, the examiners provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for loss of vision in the right eye have been met. 

Furthermore, Board finds there has been substantial compliance with its August 2012 remand directives with regards to the instant claim and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).   The AOJ obtained service treatment and personnel records concerning in-service radiation exposure, obtained a dose estimate from the Under Secretary for Health, obtained an etiology opinion from the Under Secretary of Benefits and obtained a VA etiology opinion.  The AOJ also obtained a radiation dose estimate from the Director of the Post 9/11 Era Environmental Health Program in May 2017.  Therefore, the Board finds that there has been substantial compliance with the its November 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Loss of Vision in the Right Eye

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R.        § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A.                § 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  38 C.F.R. § 3.309(d)(ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2). 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2). 

The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his right eye loss of vision is the result of his in-service exposure to radiation from uranium.  In a July 2009 notice of disagreement, the Veteran wrote that that his right eye loss of vision was the result of having to carry uranium depleted rounds for the M1-A1 tank.  During a May 2012 hearing, the Veteran testified that he was diagnosed with a right eye condition in 1999 when he went to obtain eyeglasses, that he moved ammunition out of a tank while stationed at Fort Houston on two occasions and that he was exposed to some radiation from the Chernobyl incident while stationed in Germany in 1986.  He also testified that the ammunition he moved out of a tank contained depleted uranium and that he has lost his sight in the right eye following the removal of a pituitary tumor.

Service treatment records contain an impression of a resolved corneal abrasion in the left eye in September 1985.  The remaining service treatment records are negative for complaints, treatments or diagnoses related to right eye vision loss.

The preponderance of the evidence is against the Veteran's claim for service connection for loss of vision in the right eye.  While the evidence of record shows that the Veteran has a current diagnosis of vision loss in the right eye, the probative evidence of record demonstrates that such is not related to his service, to include radiation exposure.

While the Veteran did not engage in a radiation-risk activity during his time in service as he did not serve in Japan or in any of the grounds of gaseous diffusion plants in the United States, the record establishes that he was exposed to radiation while serving in the Federal Republic of Germany during the Chernobyl accident of April 26, 1986 and while moving uranium-depleted rounds from a tank.  A February 2016 letter from the Portfolio Director of the Army Health Physics Program at the Army Public Health Center indicates that the individual and population doses and areas of concerns for doses were based on initial exposures as well as the effects of dispersal of contaminants due to weather and contaminant in the food chain for people in the Republic of Germany for the first year following the Chernyol accident.  The Portfolio Director stated that the range of central estimates of effective doses are about 0.1-0.9 millisievert (mSv)(10-90 millirem (mrem)), that the range of central estimates are 0.2-1.5 mSv (20-150 mrem) for thyroid dose and that these doses were for an individual exposed for the entire year (April 1986 to April 1987).  The Portfolio Director indicated that the United Nations Scientific Committee on the Effects of Atomic Radiation divided the Federal Republic of Germany into three regions for dose estimation purposes and that people in Nierstein could receive radiation doses closer to the higher end of ranges.  The Portfolio Director stated that the effective dose equivalent was 2.7 mSv (270 mrem), that the committed equivalent (thyroid) dose was 4.5 mSv (450 mrem) and that these approximations are for an entire year of possible exposure rather than just three months.  The Portfolio Director stated that the Veteran's maximum credible radiation dose for the scenario in which he was exposed to DU munitions would be 0.0127 mSv (1.24 mrem) per hour and that one hour of exposure was allowed rather than just 15 minutes.  Therefore, the Portfolio Director found that it was unlikely that the Veteran's radiation dose was greater than 2.72 mSv (9272 mrem) for his entire military career.

A May 2017 letter from the Director of the Post-9/11 Era Environmental Health Program indicated that the Veteran had been located within 20 kilometers of Wiesbaden, at a location called Nierstein, during the Chernobyl accident.  The Director stated that the Veteran was found to have a pituitary adenoma diagnosed with pathology in March 2001, that physical examination confirmed that the Veteran's right eye vision was impacted by the removal of the tumor and that a diagnosis of optic atrophy of the right eye was made.  The Director noted that the Army Public Health Center had provided an estimated maximum radiation dose for the Veteran, that it had estimated that the maximum credible radiation dose for the scenario in which the Veteran was exposed to depleted uranium munitions would be 0.0124 mSv (1.24 mrem) per hour and that they allowed for one hour of exposure for that dose estimation rather than the 15 minutes as reported by the Veteran.  The Director found that an external radiation dose of 0.272 rem and an internal dose of 0.450 rem during the Veteran's time in service and that the Health Physics Society found that the average annual equivalent dose from natural background radiation in the United States is about 3 mSv (0.3 rem).  The Director further noted that a person might accumulate an equivalent dose from natural background radiation of about 50 mSv (5 rem) in the first 17 years of life and about 250 mSv (25 rem) during an average 80-year lifetime and that substantial and convincing scientific data showed evidence of health effects following high-dose exposure (many multiples of natural background).  However, the Director noted that in levels below about 100 mSv (10 rem) above background from all sources combined, the observed radiation effects in people are not substantially different from zero.  Therefore, the Director opined that since the Veteran's total lifetime radiation did not exceed 100 mSv (10 rem) above natural background, it was unlikely that the pituitary adenoma and/or optic atrophy of the right eye (loss of vision) were caused by exposure to ionizing radiation during service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

In addition, a VA examiner opined in a June 2016 opinion that the Veteran's vision loss in the right eye was from a pituitary tumor and surgery with optic atrophy and that his very low exposure to uranium (270 mrems) was less likely than not the cause of his vision loss.  In a July 2016 addendum opinion, the VA examiner opined that the Veteran's loss of vision was less likely caused by his tour of duty and that it was more likely than not caused by the pituitary tumor that developed after his tour of duty.  The examiner noted that the Veteran did have exposure to uranium but that it was reported as very low.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  There is no contrary probative opinion of record.

The Board notes that the Veteran has contended that his loss of vision in the right eye is the result of his service and that his representative has generally alleged on his behalf that this disability the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In addition, the Board finds that the question regarding the potential relationship between the Veteran's loss of vision in the right eye and any instance of his service and/or his in-service exposure to radiation to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his symptoms and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative has had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and/or his representative are nonprobative evidence.  

Therefore, the Veteran's loss of vision in the right eye is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to radiation.  Consequently, service connection for such disorder is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for loss of vision in the right eye.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for loss of vision in the right eye is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


